Mr. Justice Wolverton,
after stating the facts, delivered the opinion of the court.
1. This is essentially a suit for an accounting and settlement of copartnership affairs by the surviving partner against the administrator of a deceased partner, and was instituted upon the hypothesis that equity has jurisdiction to grant relief. The defendants insist, however, that it has not, but that the county court is invested with the exclusive jurisdiction in the premises. In the view we have taken of the controversy, however, it may be conceded that equity has the requisite authority, — a matter we do not pretend to decide, — and yet it does not follow that plaintiffs have a cause of suit, as it is further insisted that the claim or demand sued upon is stale, and that it would be inequitable to permit them to pursue it a.t this time. This question may be raised by a demurrer, if the complaint shows the requisite facts upon its face: Bell v. Hudson, 73 Cal. 285 (14 Pac. 791, 2 Am. St. Rep. 791).
2. Several conditions may combine to render a claim or demand stale in equity. If by the laches and delay of the complainant it has become doubtful whether adverse parties can command the evidence necessary to a fair presentation of the case on their part, or if it appears that they have been deprived of. any such advantages they might have had if the claim had been seasonably insisted upon, or before it became antiquated, or if they be subjected to any hardship that might have been avoided by reasonably prompt proceedings, a court of equity will not interfere to give relief, but will remain *464passive; and this although the full time may not have elapse'd which would be required to bar a remedy at law. If, however, upon the other hand, it- clearly appears that lapse of time has not in fact changed the conditions and relative positions of the parties, and that they are not materially impaired, and there are peculiar circumstances entitled to consideration as excusing the delay, the court will not deny the appropriate relief, although a strict and unqualified application of the rule of limitations would seem to require it. Every case is' governed chiefly by its own circumstances. Says Mr. Justice Lord in Neppach v. Jones, 20 Or. 491 (26 Pac. 569, 23 Am. St. Rep. 145), quoting from an English case: “Two circumstances always important in such cases are the length of the delay and the nature of the acts done during the intervals, which might affect either party, and cause a balance of justice or injustice in taking the one course or the other, so far as relates to the remedy.” See, also, Weiss v. Bethel, 8 Or. 522; Sedlak v. Sedlak, 14 Or. 540 (13 Pac. 452); Lawrence v. Rokes, 61 Me. 38.
By the complaint it appears that the alleged copartnership theretofore existing between W. O. Wilson and Daniel Wilson was dissolved by the latter’s death November 14, 1890, more than ten years prior to the commencement of this suit, and that the remaining property belonging to such copartnership was, by the strongest inference, then in the hands of W. C. and so remains. No part of this property is shown to have gone into the hands of either George W. Wilson or George M. Brown, in either their personal or representative capacity. In' December, 1892, George W., as the Washington administrator, instituted actions in this state in his representative capacity upon the promissory notes, thus affording the plaintiffs ample opportunity to set up their equitable defense by way of a cross bill, as they new concede, which would have operated to give them essentially the same relief sought in this proceeding; but they did not avail themselves thereof. They have delayed action upon their demand in any capacity until George W., as such administrator, enforced his judgments by *465the sale of their lands, which he was compelled to purchase for the benefit of the estate, and until the appointment of George M. Brown as administrator in this state, and a sale of such lands in his representative capacity, at which sale W. C. became the purchaser, and until all the money obtained upon this sale, and paid by W. C. into the hands of the administrator, had been remitted to George W. as administrator in the State of Washington, there to be applied upon the indebtedness of the estate of Daniel; that is to say, until the individual estate of Daniel (for neither of the administrators had anything of the alleged copartnership property to administer) has been practically administered, and almost the whole applied by his personal representatives to the discharge of his personal indebtedness. This, it appears to us, is such an unwarranted delay, under the circumstances, as to render the plaintiffs’ demand stale, and one which it woidd be inequitable to now permit to be enforced against the representatives of Daniel’s estate. Certain it is that the plaintiffs, by their acts and laches, have put the defendants to such great disadvantages that they cannot now, by the utmost diligence, present their defense in as favorable light as they might have been able to do if the plaintiffs had seasonably pressed their claim. In the meantime, the defendants have practically administered the individual estate of Daniel, and parted with almost the entire funds, presumably in the discharge of legitimate indebtedness and demands. For these reasons, plaintiffs’ claim must be treated as stale, and they cannot now be permitted to prosecute it. There are some things upon the face of the pleadings suggestive of the fact that the claim is otherwise without merit, but of this we cannot speak in a ruling upon a demurrer.
Complaint is also made that George W. Wilson became the owner of the lands purchased at the execution sale in his individual capacity, and that Brown, as administrator, could not, therefore, convey any title to W. C. under his purchase. It matters not what the condition of the title was, or who was *466the owner in fee at the time, because W. C. purchased at a judicial sale, and to him the doctrine of caveat emptor applies in its fullest sense, and he cannot complain that he did not obtain a good title, and cannot, therefore charge George W. Wilson as a trustee of such title for his benefit.
Affirmed.